Title: To James Madison from William Savage, 27 November 1801
From: Savage, William
To: Madison, James


					
						Sir.
						Kingston Jama. November 27th. 1801
					
					I this day received from the Register of the Court of Admiralty here the inclosed Six letters, which came here in the Ship Fanny, from 

Malaga to New York, detained by his Britannick Majestys Ship Tisiphone & sent in here a few days since.  I was under the necessity of 

memorialing the Judge before I could obtain them.
					I avail myself of the earliest opportunity in transmiting them & hope they may reach you in Safety.  I am With great respect Your 

Obed H Servt.
					
						Wm. Savage
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
